

SECOND AMENDMENT TO
LOAN AND LEASE AGREEMENT
This Second Amendment (the “Second Amendment”) to Loan and Lease Agreement is
entered into as of February 26, 2015 (the “Second Amendment Effective Date”) by
and between ESSEX CAPITAL CORPORATION (“Essex”) and REVANCE THERAPEUTICS, INC.
(“Company”).
RECITALS
WHEREAS, Company and Essex are parties to that certain Loan and Lease Agreement
dated as of December 20, 2013, as amended by the First Amendment dated December
17, 2014 (collectively, the “Agreement”);
WHEREAS, Company and Essex now desire to amend the Agreement as stated herein;


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.    Unless otherwise defined, all initially capitalized terms used in this
Second Amendment shall be as defined in the Agreement.
2.     The parties hereby agree that Section 5 in the First Amendment dated
December 17, 2014, is hereby deleted in its entirety and replaced with the
following:
“No later than April 15, 2015, Company will sell, and Essex will purchase all of
such Ima Life Equipment. The purchase price for the Ima Life Equipment (the
“Purchase Price”) shall be equal to the total aggregate agreement amount
invoiced to Company by Ima Life and actually paid by Company to Ima Life with
respect to such Ima Life Equipment; provided, however, that such Purchase Price
shall not exceed $9,831,047.66. Essex shall pay the Purchase Price by delivering
good funds via wire transfer. Except as modified hereby, the terms and
conditions of the Agreement shall apply with respect to the sale of the Ima Life
Equipment.”
3.     The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects.
4.    In the event of conflict between the terms and conditions of the Agreement
and the terms and conditions of this Second Amendment, the terms and conditions
relating to the subject matter of this Second Amendment will control.
5.     This Second Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



1
112412896 v4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the Second Amendment Effective Date.


REVANCE THERAPEUTICS, INC.


By: /s/ L. Daniel Browne   
Name: L. Daniel Browne   
Title: President & CEO   


 
ESSEX CAPITAL CORPORATION


By: /s/ Ralph. T. Iannelli   
Name: Ralph T. Iannelli   
Title: President   




    
112412896 v4
2

